DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a merchandise security device for securing an item of merchandise from theft, the merchandise security device comprising: a housing operably coupled with a cable, the cable configured to be extended and retracted relative to the housing and to at least partially surround an item of merchandise, wherein the housing is configured to be positioned on a surface of the item of merchandise; at least one sensor operably engaged with the housing and configured to engage the item of merchandise for detecting unauthorized movement of the housing relative to the item of merchandise in each of a lateral direction and a vertical direction relative to the surface of the item of merchandise; and a lock mechanism configured to lock the cable about the item of merchandise.

The closest prior art of record, U.S. Patent Application Publication Number 2011/0227706 to Yang, discloses a merchandise security device (10) for securing an item of merchandise from theft, the merchandise security device comprising: a housing (40) operably coupled with a cable (20), the cable configured to be extended and retracted relative to the housing (paragraph 31) and to at least partially surround an item of merchandise (figures 1 and 2); wherein the housing is configured to be positioned on a surface of the item of merchandise (figures 1 and 2); at least one sensor (85, paragraph 48) operably engaged with the housing and configured to engage the item of merchandise for detecting unauthorized movement of the housing relative to the item of merchandise in a plurality of directions relative to the surface of the item of merchandise (dependent on the number of tags tethered together; paragraphs 49-50); and a lock mechanism (60 and 70) configured to lock the cable about the item of merchandise.
However, Yang does not disclose the at least one sensor detects unauthorized movement of the housing relative to the item of merchandise in each of a lateral direction and a vertical direction relative to the surface of the item of merchandise.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
June 6, 2022